STATE OF MICHIGAN

                           COURT OF APPEALS



WILLIAM P. FROLING and MARILYN                                      UNPUBLISHED
FROLING,                                                            November 8, 2016

               Petitioners-Appellants,

v                                                                   No. 327941
                                                                    Tax Tribunal
CITY OF BLOOMFIELD HILLS,                                           LC No. 00-443766

               Respondent-Appellee.


Before: TALBOT, C.J., and K. F. KELLY and MURRAY, JJ.

PER CURIAM.

        Petitioners-Appellants, William P. Froling and Marilyn Froling (collectively, the
Frolings), appeal as of right the opinion and judgment of the tax tribunal, which found that the
true cash value (TCV) of the Frolings’ property was $1.575M in 2012, $1.625M in 2013, and
$1.675M in 2014. Finding no errors warranting reversal, we affirm.

        In this appeal, the Frolings raise a variety of challenges to the tribunal’s determination.
As this Court has explained:

               Review of a decision by the [tribunal] is very limited. In the absence of
       fraud, error of law or the adoption of wrong principles, no appeal may be taken to
       any court from any final agency provided for the administration of property tax
       laws from any decision relating to valuation or allocation. The tribunal’s factual
       findings will not be disturbed as long as they are supported by competent,
       material, and substantial evidence on the whole record. Substantial evidence must
       be more than a scintilla of evidence, although it may be substantially less than a
       preponderance of the evidence. The appellant bears the burden of proof in an
       appeal from an assessment, decision, or order of the Tax Tribunal.[1]




1
  Drew v Cass Co, 299 Mich. App. 495, 498-499; 830 NW2d 832 (2013) (quotation marks and
citations omitted).


                                                -1-
                              I. TESTIMONY OF JAMES BURTON

        The Frolings’ first contend that the tribunal erred under its own rules when it allowed
James Burton, an engineer and expert witness called by respondent-appellee, the City of
Bloomfield Hills (the City), to testify. We disagree. Like questions of statutory interpretation,
the proper interpretation of an administrative rule is a question of law reviewed de novo on
appeal.2 However, this Court affords “great deference” to an administrative agency’s reasonable
interpretation of its own rules.3 A decision to admit evidence is reviewed for an abuse of
discretion.4

        With regard to identifying witnesses that will be produced at a hearing before the tax
tribunal, Mich Admin Code, R 792.10237(3) provides:

         A party shall submit to the tribunal and the other party or parties a prehearing
         statement, as required by [Mich Admin Code,] R 792.10247. The prehearing
         statement shall provide the other party or parties and the tribunal with the name
         and address of any person who may testify and with a general summary of the
         subject area of the testimony. A person who is not disclosed as a witness shall not
         be permitted to give testimony, unless, for good cause shown, the tribunal permits
         the testimony to be taken.[5]

The City identified Burton as a witness in its prehearing statements, including his name, address,
and a description of the subject area of his expected testimony. Thus, pursuant to Rule
792.10237(3), the trial court correctly permitted Burton to testify.

        The Frolings do not address Rule 792.10237. Rather, they contend that the controlling
rule is Rule 792.10247. At the time of the proceedings held in this matter, Rule 792.10247
provided, in relevant part:

          (1) Except as provided by R[ule] 792.10233 or as otherwise provided by the
         tribunal, a prehearing conference shall be held in all proceedings before the entire
         tribunal for scheduling a hearing in the proceeding.

         (2) Not less than 14 days before the prehearing conference or as otherwise
         provided by the tribunal, each party shall file and exchange a prehearing
         statement in a form determined by the tribunal.


2
    Romulus v Dep’t of Environmental Quality, 260 Mich. App. 54, 64-65; 678 NW2d 444 (2003).
3
    ABATE v Pub Serv Comm’n, 219 Mich. App. 653, 661-662; 557 NW2d 918 (1996).
4
  Becker-Witt v Board of Examiners of Social Workers, 256 Mich. App. 359, 365; 663 NW2d 514
(2003).
5
 This rule, which took effect on March 20, 2013, was in effect at the time of the proceedings
held in this matter, and remains in effect today. See 2013 Annual Admin Code Supp, R
792.10237(3); 2015 Annual Admin Code Supp, R 792.10237(3).


                                                 -2-
       (3) The purposes of the prehearing conference are as follows:

                                             * * *

       (g) To identify all witnesses.

                                             * * *

       (5) The administrative law judge who conducts the prehearing conference shall
       prepare, and cause to be served upon the parties or their representatives, not less
       than 14 days in advance of hearing, an order summarizing the results of the
       conference specifically covering each of the items stated in the rule. The
       summary of results controls the subsequent course of the proceeding unless
       modified at or before the hearing by the tribunal to prevent manifest injustice.[6]

         Burton was not listed as a witness in the tribunal’s summary of results. The Frolings
contend that because the summary of results “controls the subsequent course of the proceeding,”
the tribunal’s failure to include Burton on the summary of results precluded him from testifying.
We reject this strained reading of former Rule 792.10247(5). The rule does not mention the
preclusion of witnesses; rather, it speaks generally of the “course of the proceeding.” Further,
the specific question at issue – the proper method of identifying witnesses and the consequences
of failing to do so – is a topic specifically governed by Rule 792.10237(3). To the extent these
rules could be read as in conflict with one another, Rule 792.10237(3), as the more specific rule,
must control.7

        Regardless, former Rule 792.10247 permitted the tribunal to amend the prehearing
summary “at or before the hearing by the tribunal to prevent manifest injustice.” Given that the
City identified Burton in the manner specifically called for by the tribunal’s rules, undoubtedly,
it would have been a manifest injustice to refuse to allow him to testify solely because of the
tribunal’s own omission. Thus, the tribunal was well within its discretion to amend the
prehearing summary at the hearing. And by allowing Burton to testify over the Frolings’
repeated objections, the tribunal, in effect, amended the prehearing summary to correct its error.

       The Frolings’ contention that they were blindsided by Burton’s presence is entirely
without merit. In their own prehearing statement, the Frolings listed three witnesses by name,
and also included “[a]ll witnesses that Respondent listed in its prehearing statement[.]” That the
Frolings filed a prehearing statement in which they identified their witnesses establishes two
relevant facts. First, the Frolings were clearly aware of the proper method of identifying those


6
   2013 Annual Admin Code Supp, R 792.10247. Effective January 15, 2015, this rule was
amended. 2015 Annual Admin Code Supp, R 792.10247. Identifying witnesses is no longer
listed as purpose of the prehearing conference. Mich Admin Code, R 792.10247.
7
  See Donkers v Kovach, 277 Mich. App. 366, 371; 745 NW2d 154 (2007) (“When two statutes
are in pari materia but conflict with one another on a particular issue, the more specific statute
must control over the more general statute”).


                                               -3-
witnesses that would be called to testify at trial, as they did so themselves. Second, the Frolings
were also aware that the City had filed a prehearing statement in which its witnesses were
identified. We presume that before including “[a]ll witnesses that Respondent listed in its
Prehearing Statement” on their own witness list, the Frolings reviewed the City’s prehearing
statement, which clearly identified Burton. At best, the Frolings’ apparent decision to rely solely
on former Rule 792.10247 and the tribunal’s prehearing summary reflects only their own
misunderstanding of the tribunal’s rules and procedures. But the Frolings’ error forms no basis
to preclude the City from presenting a duly identified witness.8

                            II. SCOPE OF CONTINUED HEARING

       The Frolings next contend that the tribunal erred by limiting the scope of the continued
hearing held in this matter to cross-examination and rebuttal testimony. We disagree. The
Frolings cite only MCL 24.287, a rule that governs rehearings. But as the Frolings acknowledge,
the additional proceedings held in this matter were a continuation of the hearing, not a
rehearing.9 Thus, the statute has no relevance.

       We further note that the only prejudice alleged by the Frolings is that they were unable to
present direct testimony from their own engineers. They were not, because had they identified
an engineer in their prehearing statement, they could have called such a witness to provide direct
testimony on the first day of the hearing. The Frolings explain that because they were unaware
that Burton would testify, they did not bring an engineering expert to testify on the first hearing
date. But the Frolings had the “burden of proof in establishing the true cash value of the



8
  In any event, the tribunal provided the Frolings with the opportunity to conduct additional
cross-examination of Burton several months after his initial testimony, and further permitted
them to call two expert witnesses to rebut Burton’s testimony. Thus, to the extent the Frolings
contend that they were denied the opportunity to contest Burton’s testimony, any possible issue
was corrected.
        The Frolings also make much of a statement by the presiding tribunal member, Victoria
Enyart, who informed the Frolings that the tribunal’s rules had changed approximately one year
prior so that a party’s prehearing statement served as their witness list. The Frolings contend this
statement was false and misled them into wasting “countless hours” researching the issue.
Enyart’s statement was entirely accurate. Effective March 20, 2013, former Mich Admin Code,
R 205.1252(2) was rescinded, and replaced with the current rule, Rule 792.10237(3). See 2013
Annual Admin Code Supp, R 205.1252, R 792.10237. The effect of the change was that rather
than filing a separate witness list, under the new rule, parties are to name their witnesses in their
prehearing statements.
9
  Without citation to any authority, the Frolings contend that the continued hearing “should have
been deemed a rehearing . . . .” By failing to cite any authority for their contention, the Frolings
have waived the argument. A party may not simply state a position and leave it for this Court to
search for authority to sustain or reject that position. Clay v Doe, 311 Mich. App. 359, 365 n 3;
876 NW2d 248 (2015).


                                                -4-
property.”10 Regardless of whether the City intended to call their own engineering witness, the
Frolings should have been prepared to offer testimony and evidence to support their argument to
the tribunal. Nothing prevented the Frolings from identifying an engineering expert in their own
prehearing statement, which would have then allowed them to elicit direct testimony from such a
witness. In the end, the Frolings’ inability to present direct testimony from their engineers is a
result of their own inadequate preparation, not any improper ruling or decision by the tribunal.

                                         III. COST TO CURE

         The Frolings contend that the tribunal’s finding that it would cost $25,000 to cure the
water issues on their property was not based on substantial evidence. We disagree. Burton
testified that the cost of his grading plan, which became known as the R-15 plan at the hearing,
would be approximately $25,000. As the Frolings’ own experts acknowledged, Burton’s
experience and expertise qualified him to provide an opinion regarding the estimated cost of
implementing the plan he designed. Thus, despite the fact that Burton was not a contractor and
had not created an itemized list of every expense associated with the plan, the tribunal’s factual
finding regarding the cost of the grading plan was supported by competent, material, and
substantial evidence, and thus, must be affirmed.11

                                   IV. EVIDENCE OF BIAS

       The Frolings next argue that the tribunal abused its discretion when it refused to allow
them to ask Burton whether he disliked William Froling. We disagree. A decision whether to
admit evidence is reviewed for an abuse of discretion.12

         During the continued hearing in this matter, the Frolings’ representative attempted to ask
Burton if he “had a negative opinion of Mr. Froling.” The tribunal found the question irrelevant.
It is true that evidence of a witness’s bias is almost always relevant.13 However, in this matter,
the relevant issue was the viability of the R-15 plan; that, in essence, was the entire purpose of
the continued hearing. We cannot conclude that it was an abuse of discretion to refuse to allow
the Frolings to inquire into such a marginally probative area as Burton’s purported dislike for
William Froling. In any event, the tribunal’s refusal to allow the question was clearly harmless.
The tribunal made it clear that its decision would not in any way depend on who Burton liked or
disliked. Thus, even assuming Burton had some sort of dislike for the Frolings, that fact would
not have affected the outcome of the matter.

        The Frolings also contend that the tribunal erred during another exchange regarding
Burton’s opinion and prior litigation between the Frolings and the City. During this part of the
record, the City’s attorney objected that a portion of a question assumed facts not in evidence,


10
     MCL 205.737(3).
11
     Drew, 299 Mich. App. at 499.
12
     Becker-Witt, 256 Mich. App. at 365.
13
     People v Layher, 464 Mich. 756, 764; 631 NW2d 281 (2001).


                                                -5-
and that objection was sustained. The Frolings fail to address the basis for the ruling, and thus,
we need not even consider granting relief.14

                                    V. MOTION TO COMPEL

        The Frolings next argue that the tribunal abused its discretion by denying their motion to
compel discovery. We disagree. “This Court reviews rulings on motions to compel discovery
for an abuse of discretion.”15

        The Frolings filed a discovery request prior to the close of discovery in this matter. The
City did not respond. However, it was not until after the prehearing conference that the Frolings
decided to file a motion to compel. Discovery closed approximately two months prior to the
filing of the motion, and the tribunal denied the motion to compel because it was filed after
discovery closed.

        This Court has concluded that a lower court does not abuse its discretion when it refuses
to compel discovery when the discovery request itself is made after the close of discovery.16 The
case at bar is somewhat distinguishable in that while the motion to compel was brought after the
close of discovery, the discovery request itself was served while discovery was still open. We
have found no published decisions holding that denying a motion to compel under such
circumstances is or is not an abuse of discretion, and the parties have cited none. But as a
general matter, it is the lower tribunal’s “right and duty to control the flow of litigation.”17 Here,
the matter was pending for approximately two years at the time the motion to compel was filed.
A prehearing conference had been completed, and the matter was set to proceed to trial. The
parties had exchanged valuation summaries, witness lists, and other discovery. And as the
tribunal noted, discovery was undoubtedly closed at the time the motion was filed. The Frolings
were not only aware of this fact, but had themselves objected to any “extensions in this matter
for further discovery that could have, and should have been completed during the discovery
process.” There appears to be no explanation for why the motion to compel was brought some
two months after it could have been brought.18 Under the circumstances, we cannot conclude
that the tribunal abused its discretion by denying the motion to compel discovery.




14
     Derderian v Genesys Health Care Sys, 263 Mich. App. 364, 381; 689 NW2d 145 (2004).
15
     Cabrera v Ekema, 265 Mich. App. 402, 406; 695 NW2d 78 (2005).
16
     Chastain v Gen Motors Corp, 254 Mich. App. 576, 593-594; 657 NW2d 804 (2003).
17
     Klabunde v Stanley, 384 Mich. 276, 281; 181 NW2d 918 (1970).
18
   Pursuant to Mich Admin Code, R 792.10243(3), the City was required to respond to the
discovery request within 28 days. Because the request was filed and served on March 18, 2014,
the City’s response was due no later than April 15, 2014. The Frolings’ motion to compel was
dated June 19, 2014.


                                                 -6-
                             VI. VIABILITY OF THE R-15 PLAN

      The Frolings next contend that the tribunal erred by adopting the R-15 plan because it
would be illegal for the Frolings to implement this plan and would subject them to civil liability.
We disagree.

         The Frolings contend that the R-15 plan would be illegal and subject them to civil
liability because, via grading, the plan directs water toward an adjoining property. However, it
was undisputed that during or after heavy rain events, the Frolings do precisely what they
contend is illegal: they pump water to the same area. Burton further explained that the R-15 plan
would satisfy the applicable ordinance and would be approved by the City. Burton was in a
prime position to testify to this fact. As the City’s longtime consulting engineer, he reviewed
every grading plan filed with the City and provided the City with recommendations regarding
whether the proposal satisfied the ordinance—an ordinance Burton himself helped draft. The
record easily supports the tribunal’s conclusion that the R-15 plan was a viable solution.19

        In any event, the premise of the Frolings’ argument is flawed. The tribunal did not order
the Frolings to adopt any particular plan to address the water concerns. The tribunal’s task was
to evaluate the value of the property. The Frolings contended that the water issues negatively
affected the value of the property, which must be accounted for in this valuation exercise. The
R-15 plan served only as a representation of the negative value of the water problems. Its
inclusion by the tribunal was not an order that the plan actually be adopted.20

                               VII. MOTION TO DISQUALIFY

        Finally, the Frolings argue that the tribunal erred when it denied their motion to
disqualify the presiding tribunal member, Victoria Enyart, from this matter. We disagree. When
reviewing a decision on a motion to disqualify, this Court reviews factual findings for an abuse
of discretion and the application of those facts to the relevant law de novo.21




19
   Further, the only alternative suggested to the tribunal was the Frolings’ sewer plan. But the
record tended to show that this plan would encounter similar, if not more severe, issues such as
those the Frolings argue would be created by the R-15 plan. According to Burton, the sewer plan
would require alterations to at least four other properties, and much the same as the R-15 plan,
would not outlet to the Frolings’ property.
20
   The Frolings cite two cases, Terlicki v Stewart, 278 Mich. App. 644, 655-658; 754 NW2d 899
(2008), and Horvath v Delida, 213 Mich. App. 620, 624-625; 540 NW2d 760 (1995), as
establishing that the R-15 plan is illegal. At the pages cited by the Frolings, these cases address
when the statute of limitations begins to run for claims involving property damage. Terlicki, 278
Mich. App. at 655-658; Horvath, 213 Mich. App. at 624-625. The Frolings fail to explain how
either case establishes that the R-15 plan would undoubtedly subject them to civil liability.
21
     In re Contempt of Henry, 282 Mich. App. 656, 679; 765 NW2d 44 (2009).


                                                -7-
         On appeal, the Frolings contend that because the tribunal made a number of rulings
against them, disqualification was required. The Frolings must overcome a heavy presumption
of impartiality.22 “Judicial rulings, in and of themselves, almost never constitute a valid basis for
a motion alleging bias, unless the judicial opinion displays a deep-seated favoritism or
antagonism that would make fair judgment impossible.”23 “The mere fact that a judge ruled
against a litigant, even if the rulings are later determined to be erroneous, is not sufficient to
require disqualification or reassignment.”24 The Frolings contend that Enyart made a number of
intentional factual misstatements while ruling on issues raised during the hearing and in its
written orders. Given that judicial rulings almost never warrant disqualification, the Frolings’
argument is tenuous at best. Further, after reviewing the allegations of false statements, we are
entirely unpersuaded, because we can discern no false statements made by the tribunal. Rather,
it is clear that the allegations made by the Frolings stem from their own misunderstandings.

        The Frolings also contend that they were entitled to have the motion heard by the entire
tribunal, sitting en banc. Their argument is based on a misreading of MCL 24.279, which
provides, in relevant part, that “[o]n the filing in good faith by a party of a timely and sufficient
affidavit of personal bias or disqualification of a presiding officer, the agency shall determine the
matter as a part of the record in the case, and its determination shall be subject to judicial review
at the conclusion of the proceeding.” The Frolings contend that the word “agency” refers to the
entire agency, not one member of that agency. An agency is represented by one or more
individuals, who serve as presiding officers in contested cases.25 The decision of one officer of
the agency serves as the decision of the agency. Thus, it is not necessary that the entire tribunal
decide such a motion sitting en banc.

        But if there could be any possible confusion, it is resolved by MCR 2.003(D)(3), which
explicitly describes the manner for deciding a motion to disqualify:

           (3) Ruling.

           (a) For courts other than the Supreme Court, the challenged judge shall decide
           the motion. If the challenged judge denies the motion,

           (i) in a court having two or more judges, on the request of a party, the challenged
           judge shall refer the motion to the chief judge, who shall decide the motion de
           novo[.]

       Because no administrative rule specifically covered the issue, pursuant to Mich Admin
Code, R 792.10215, the Michigan Court rules controlled the matter. Thus, by having Enyart first
decide the issue, and when challenged, referring the matter to the tribunal chair for a decision,


22
     Gates v Gates, 256 Mich. App. 420, 440; 664 NW2d 231 (2003).
23
     Contempt of Henry, 282 Mich. App. at 680 (quotation marks, brackets, and citations omitted).
24
     Id.
25
     MCL 24.279.


                                                   -8-
the tribunal followed to the letter the language of the court rule. There is absolutely no authority
to support the Frolings’ claim that the entire tribunal, sitting en banc, must decide a motion to
disqualify.

       Affirmed.

                                                             /s/ Michael J. Talbot
                                                             /s/ Kirsten Frank Kelly
                                                             /s/ Christopher M. Murray




                                                -9-